Braley, J.
This is a petition brought under R. L. c. 25, § 100, by ten taxpayers of the city of Lynn, and the question raised is whether the city council has the right under the charter to reduce the salary or compensation of the deputy street commissioner as fixed by the board of public works. See St. 1900, c. 367, an act to revise the charter of the city of Lynn. While the powers and duties of the deputy street commissioner do not *526appear to have been defined, it is evident from the title that he is not to be considered a mere laborer hired under the charter, but is to be deemed a subordinate officer within § 38.
The authority of the board of public works to employ such officers is given by this section, but is expressly made subject to an exception by the words, “ except as is herein otherwise provided.” And the restrictive force of these words becomes apparent by reference to '§ 34, ^[ XII. wherein it is provided that the city council, acting as a legislative body, “ may by ordinance enlarge, alter or diminish the powers of said board.”
It follows that the appointment or employment of such an officer includes the. fixing of his compensation, whether designated as salary or wages, as well as the choice and naming of the appointee ; and each of these matters is equally placed within the general supervisory power of the city council.
It is plain that outside of administrative details necessarily connected with the department, the board of public works, which was given large powers, is. made subject to the control of “a legislative body, to be ..called the city council,” in whom also, under § 2, was vested the “ general management and control of all the fiscal, prudential and municipal affairs” of the city. This power could be properly exercised by ordinance. And the purpose and intention of the ordinance upon which the petitioners rest their case is clear, and purports by its express provisions to be an exercise by the city council of the power conferred. Hibbard v. Suffolk County, 163 Mass. 34.
We are of opinion that after it was adopted the salary of the deputy street commissioner was $1,200 a year and no more.

Decree for petitioners.